DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species H (Fig. 8) in the reply filed on 8/2/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“conveyor unit” in claims 1 and 16;
“suction unit” in claims 1 and 16;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the conveyor unit and suction unit both appear to be drawn to a pump, or known equivalents, per paragraphs [0014]-[0015] of Applicant’s published specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 12-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 16, the claims recite “the water from the at least second collection device for receiving the water from other apparatuses or devices into one of the at least one first collection device” which renders the claim indefinite as it is unclear what is being referred to as “the water” as the claims never recite that the second collection device receives water. Only the first collection device is recited to receive water, thus making it unclear. Further it is unclear what is meant by “other apparatuses or devices into one of the at least one first collection device.” The Examiner requests clarification. 

Regarding claim 8, the claim recites a second sensor, which renders the claim indefinite as it creates an antecedent issue since no first sensor is claimed. For the purposes of examination, the Examiner will interpret the claim to refer to a sensor. 

Regarding claim 12, the claim recites dependency to claim 10. As claim 10 is non-elected in the restriction requirement the dependency of claim 12 renders the claim indefinite as it is unclear whether claim 12 is elected by the Applicant. Claim 12 is hereby withdrawn from consideration and the Examiner requests clarification on the dependency of claim 12. 

Claims 8, 9, 12, 13 are rejected based on their dependency to claim 1. 
Claim 17 is rejected based on its dependency to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez Galvan (US 2019/0212032 – provided by Applicant in the IDS, hereinafter referred to as Martinez).

Regarding claim 1, Martinez teaches a cooling device (see Abstract, Title), comprising: 
a cooling apparatus (see Fig. 5) containing a refrigerating medium circuit (see the circuit in Fig. 5) having a first heat exchanger for discharging heat from a refrigerating medium to an ambient air flow (105, Fig. 5, paragraph [0001] which notes Martinez relates to a portable AC, see paragraphs [0005]-[0006] which note how the condenser takes ambient air to exchange heat with, see paragraph [0052] which notes 105 is a condenser) and 
a second heat exchanger for absorbing heat into the refrigerating medium from a cold air flow for a device which is intended to be cooled (110, Fig. 5, paragraph [0052]); 
at least one first collection device for receiving water (114, Fig. 5, paragraph [0052]); 
at least one second collection device (106, Fig. 5, paragraph [0052]); and 
at least one component selected from the group consisting of: 
a suction unit for drawing the water from said at least one second collection device for receiving the water from other apparatuses or devices into said one of said at least one first collection device (112, Fig. 5, see paragraph [0052] which notes the pump 112 draws water from 106 and sends it to 114);
and a conveyor unit for conveying the water from one of said at least one first collection device into the ambient air flow of said cooling apparatus (the limitation is not required as the claim is claimed in the alternative).

Regarding claim 13, Martinez teaches the cooling device according to claim 1, wherein said at least one second collection device has a collection device for receiving condensate water or water produced by the cooling device which is intended to be cooled (see paragraph [0052] which notes how 106 collects condensate generated by the condenser) and/or a collection device for receiving the condensate water or the water produced by another cooling apparatus (the limitation is not required as the claim is claimed in the alternative).

Regarding claim 15, Martinez teaches the cooling device according to claim 1, wherein: said suction unit has a pump disposed either inside said cooling apparatus or outside said cooling apparatus (see Fig. 5 which shows 112 within the overall cooling apparatus being claimed); andPage 5 of 8Appl. No. 16/892,409Amdt. Dated August 2, 2022Reply to Office Action of June 10, 2022 said cooling apparatus has an energy supply for said pump of said suction unit (the pump inherently has a power supply in order to operate as described in paragraph [0052]). 

Regarding claim 16, Martinez teaches a method of using a cooling device, which comprises the steps of: 
providing the cooling device, containing: 
a cooling apparatus (see Fig. 5) containing a refrigerating medium circuit (see the circuit of Fig. 5) having a first heat exchanger for discharging heat of a refrigerating medium to an ambient air flow (105, Fig. 5, paragraph [0001] which notes Martinez relates to a portable AC, see paragraphs [0005]-[0006] which note how the condenser takes ambient air to exchange heat with, see paragraph [0052] which notes 105 is a condenser) and a second heat exchanger for absorbing heat into the refrigerating medium from a cold air (110, Fig. 5, paragraph [0052]) flow for a vehicle which is intended to be cooled (drawn to the intended use of the claim and as Martinez teaches the required structure it is capable of being used for a vehicle); 
at least one first collection device for receiving water (114, Fig. 5, paragraph [0052]); 
at least one second collection device (106, Fig. 5, paragraph [0052]); and 
at least one component selected from the group consisting of:
a conveyor unit for conveying the water from one of the at least one first collection device into the ambient air flow of the cooling apparatus (the limitation is not required as the claim is claimed in the alternative) and,
a suction unit for drawing the water from the at least one second collection device for receiving the water from other apparatuses or devices into one of the at least one first collection device (112, Fig. 5, see paragraph [0052] which notes the pump 112 draws water from 106 and sends it to 114); andPage 6 of 8Appl. No. 16/892,409Amdt. Dated August 2, 2022Reply to Office Action of June 10, 2022 
cooling an area of the vehicle which is intended to be cooled using the cooling device (drawn to the intended use of the claim and as Martinez teaches the required structure it is capable of being used for a vehicle).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez, as applied to claim 1, in view of Nicolai (US 2005/0217302).

Regarding claim 8, Martinez teaches the cooling device according to claim 1, but does not teach at least a second sensor for detecting a quantity of the water in said at least one second collection device, wherein said suction unit can be operated in accordance with the quantity of the water detected by said second sensor. Nicolai teaches a condensate collection container which features a sensor to determine the condensate level in the container (Nicolai, paragraph [0012], claim 3). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Martinez with a sensor to detect the quantity of water in the second collection device, as taught by Nicolai, in order to properly assess when the collection container needs to be drained (Nicolai suggests this in at least paragraph [0012]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez, as applied to claim 1, in view of Grantham (US 2017/0191734).

Regarding claim 9, Martinez teaches the cooling device according to claim 1, wherein said at least one first collection device has a central collection container which is intended to be cooled (114 is defined as the central collection container as the claim does not distinguish this from the first collection device), but does not teach that the central collection container is connected to a water drain. Grantham teaches a condensate collection device which includes a drain (Grantham, at least paragraph [0010]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Martinez, with a water drain for the central collection container, as taught by Grantham, in order to drain the collection container as desired. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez, as applied to claim 16, in view of Moran (US 10,207,807 – provided by Applicant in the IDS). 

Regarding claim 17, Martinez teaches the method according to claim 16, but does not teach the area to be cooled is a galley of an aircraft. Moran teaches that condensate removal systems are known to be used in aircraft cooling systems (Moran, Title, Abstract at least). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Martinez with cooling a galley of an aircraft, as Moran teaches that condensate removal systems are known to be used in aircrafts thereby making the application of Martinez to an aircraft obvious to increase the usability of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763